Lumpkin, J.
Where a man as the head of a family had set apart to him-
self as a homestead (under the constitution of 1868) certain land, his family at that time consisting of a wife and several children, male and female, and where subsequently all of the children became of age, and all married except one daughter, who continued to live upon the land and to derive a support therefrom, upon the death of the man and his wife the homestead terminated, and the land was subject to be sold by his administrator for purposes of administration. Towns v. Mathews, 91 Ga. 546 (17 S. E. 955); Haynes v. Schaefer, 96 Ga. 743 (22 S. E. 327); Jones v. McCrary, 123 Ga. 282 (51 S. E. 349); Bell v. Carter, 138 Ga. 530 (75 S. E. 638).
(a) In Torrance v. Boyd, 63 Ga. 22, it was held that the homestead did not terminate so long as the daughters of the person who procured it, and who were considered as beneficiaries of it, continued indigent and dependent, and remained with him, having no other home, and deriving support from him. In Hall v. Matthews, 68 Ga. 490, the head of the family was still living, and one of the female beneficiaries was dependent upon him for support when the question as to the continuance of the homestead arose. In Gresham v. Johnson, 70 Ga. 631, when a man obtained a homestead his family consisted of himself and one minor son. He died, and the son became of age. The question was, whether this terminated the homestead. What was said in regard to female members of the family for whose benefit the homestead might be set apart was obiter dictum, as pointed out in Sutton v. Rosser. 109 Ga. 204, 208 (34 S. E. 346, 77 Am. St. R. 367). None of the decisions in the eases just above cited conflict with the ruling here made.

Judgment affirmed.


All the Justices concur.